 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NORMAN RANKINS,                                     No. 2:15-cv-01164 KJM DB P
12                            Plaintiff,
13             v.                                         ORDER
14    ALEXANDER LIU,
15                            Defendant.
16

17            Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff has filed a motion for an extension of time to file

19   an opposition to defendant’s motion for summary judgment. (ECF No. 64.) Good cause

20   appearing IT IS HEREBY ORDERED that:

21            1. Plaintiff’s motion for an extension of time (ECF No. 64) is granted; and

22            2. Plaintiff is granted up to and including January 10, 2019, in which to file an

23                  opposition to defendant’s motion for summary judgment.

24   Dated: December 10, 2018

25

26
27   DLB:12
     DLB1/orders/prisoner-civil rights/Rank1164.eot
28
                                                         1
